Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 and 06/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention (I) drawn to claims 1-6 in the reply filed on 09/29/2022 is acknowledged.

Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “the pinch clamp” in line 14 should be amended to read –the pinch clamp device--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “a portion” in lines 17-18 should be amended to read –the portion--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “a distal end of the slot” in line 4 should be amended to read –the distal end of the slot.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the distal opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recite limitations “a distal end, a proximal end, a lumen extending through the distal end and the proximal end” in lines 5-6, these limitations are not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed distal end, proximal end and lumen in claim 4 are the same and/or different than the claimed distal end, proximal end and lumen in claim 1. The scope of the claim remains indeterminate because of the claimed limitations above in claim 4.
For the purpose of examination the claimed limitation above will be interpreted as the distal end, proximal end and lumen of the body of the catheter adapter. 

Claim 5 recite limitations “first end” and “second end” in line 8, these limitations are not defined by the claims which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed first end and second end in line 8 are the same and/or different than the claimed “first end” and “second end” in line 5. The scope of the claim remains indeterminate because of the claimed limitations above in line 8.
The Examiner respectfully notes the claimed limitation “first end” in line 8 should be amended to read –third end--, and the claimed limitation “second end” in line 8 should be amended to read –fourth end--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2007/0233014).

As to claim 1, Yang discloses a vascular access system (assembly shown in fig.1), comprising: 
a housing (housing of protective casing 1, par.23), comprising a distal end (distal end of casing 1 at position 7, fig.1), a proximal end (proximal end of casing 1 at position 6, fig.1), a lumen (lumen of casing 1, where body 2 is inserted therein, as best seen in fig.1-3) extending between the distal end and the proximal end, 
and a slot (slot 11, par.23, fig.1) disposed between the distal end and the proximal end, wherein the slot comprises a notch (groove/notch 13, par.26, fig.1-3); 
a cannula hub (body 2, par.24-25, fig.1-3) disposed within the housing and movable with respect to the slot (as best seen in fig.2-3, par.26-27), wherein the cannula hub comprises a tab (portion 23, par.24, fig.1-3) extending through the slot; 
a cannula (needle 3, par.25, fig.1-3) extending distally from the cannula hub, wherein the cannula comprises a distal tip (sharp tip of needle 3, as best seen in fig.1-3), 
wherein in response to the tab being disposed within the notch (as best seen in fig.2), the distal tip of the cannula is disposed within the housing (par.26, as best seen in fig.2), wherein in response to advancing the tab along the slot to a distal end of the slot (as best seen in fig.3), the distal tip of the cannula is disposed distal to the distal end of the housing (par.26, as best seen in fig.3).

As to claim 2, Yang discloses the vascular access system, further comprising an extension tube coupled to a proximal end of the cannula hub and extending through the proximal end of the housing (tube 4 extending from proximal end of body 2, par.25, fig.1-3).

As to claim 3, Yang discloses the vascular access system, wherein the proximal end of the housing comprises a cap (a base assembly portion 5, par.23, fig.1-3 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over Yang et al (US 2007/0233014), in view of Akcay et al (US 2019/0374749).

As to claim 4, Yang discloses the invention substantially as claimed above, but failed to explicitly teach the system further comprises a catheter assembly.
However Akcay discloses a safety catheter and needle assembly (abstract, fig.1-4), wherein the assembly further comprising a catheter assembly (catheter assembly 200, catheter assembly is coupled to the distal end protector assembly 400, while needle/cannula assembly is coupled to the proximal end of protector 400, par.15, fig.1), comprising: 
a catheter adapter (catheter hub 202, par.16, fig.1c), comprising: 
a body disposed within the distal opening (body of hub 202 disposed with distal opening of protector 400, as best seen in fig.1), wherein the body comprises a distal end (distal end of 202, where catheter 204 coupled to, fig.1), a proximal end (proximal end 206), a lumen extending through the distal end and the proximal end (lumen of hub 202, as best seen in fig.1-3), wherein the proximal end of the body is coupled to the distal end of the housing (proximal end 206 is coupled to distal end of protector 400, fig.1-3, par.16-18); and a catheter (catheter 204, par.16, fig.1-3) extending from the distal end of the body of the catheter adapter.

As catheter assembly coupled to a needle safety shield/protector are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to couple a catheter assembly to the distal end of protective casing 1, taught by Yang’s invention, as catheter assembly 200 taught by Akcay’s invention, in order to safely cooperate with the needle/cannula to provide a fluid pathway to the vein of a subject and other IV fluid components, such as an IV fluid supply, as taught by Akcay’s invention (par.16 and par.19, abstract).
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791